UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 08-1652


LEON CRIHFIELD,

                  Petitioner,

             v.

PEABODY   COAL   COMPANY;        DIRECTOR,     OFFICE     OF   WORKERS’
COMPENSATION PROGRAMS,

                  Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(07-0670-BLA)


Submitted:    January 21, 2009                 Decided:   February 6, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


S. F. Raymond Smith, JULIET RUNDLE & ASSOCIATES, Pineville, West
Virginia, for Petitioner.     Mark E. Solomons, Laura Metcoff
Klaus, GREENBERG TRAURIG LLP, Washington, D.C., for Respondent
Peabody Coal Company.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Leon      Crihfield     seeks       review     of    the    Benefits     Review

Board’s    decision        and   order   affirming         the    administrative           law

judge’s    denial     of    black    lung    benefits       pursuant      to   30    U.S.C.

§§ 901-945 (2006).           Our review of the record discloses that the

Board’s    decision        is    based   upon     substantial          evidence      and   is

without reversible error.            Accordingly, we deny the petition for

review    for   the    reasons      stated      by   the    Board.        Crihfield        v.

Peabody Coal Co., No. 07-0670-BLA (B.R.B. May 14, 2008).                                   We

dispense    with      oral       argument    because        the    facts       and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        PETITION DENIED




                                            2